DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deak et al., US 2013/ 0293123 (corresponding to US 9,030,108).
In re Claim 1, Deak discloses a  light-emitting diode (100 in Fig. 1; 400 in Fig. 6), comprising: a substrate (101 in Fig. 1; 401 in Fig. 6); a light-emitting diode chip 406 disposed on the substrate 401; and a quantum dot film (102 in Fig. 1; 402 in Fig. 6) disposed on the light-emitting diode chip 406, wherein the quantum dot film 402 includes a plurality of quantum dots (105 in Fig. 1; 405 in Fig. 6) and a matrix material ([0050]), and a plurality of particles 404 are dispersed in the matrix material 402, wherein the plurality of particles 404 ([0059]) are conductive particles, semiconductor particles, or a combination thereof (Figs. 1, 2, and 6; [0050 -0074]).

In re Claim 4, Deak dies the  light-emitting diode of claim 1, wherein the conductive particles 404 are made of a metal ([0059]), a metal alloy, a transparent metal oxide, a conductive polymer, or a combination thereof.
In re Claim 5, Deak discloses the light-emitting diode of claim 1, wherein the semiconductor particles 404 are made of an elemental semiconductor (silicon, [0059]), a compound semiconductor, or a combination thereof.
In re Claim 7, Deak discloses the light-emitting diode of claim 1, wherein the plurality of particles 404 are nano-particles or nano-wires ([0059]).
In re Claim 8, Deak discloses the light-emitting diode of claim 1, wherein the matrix material 102 is an inorganic material, silica gel, a polymer material, or a combination thereof ([0050]).
In re Claim 9, Deak discloses the light-emitting diode of claim 1, wherein the substrate (102 in Fig. 1; 402 in Fig. 6) is a metal substrate, a semiconductor substrate, or a substrate provided with a circuit layer 200 (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Deak as applied to claim 1 above, and further in view of Aksit et al., US 2018/0371313.
  In re Claim 3, Deak discloses all limitations of claim 3 except for that  the plurality of quantum dots (105 in Fig. 1; 405 in Fig. 6) are ligand-modified quantum dots.
Aksit teaches that a plurality of quantum dots are ligand-modified quantum dots ([0026], [0031-0038; [0053]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Deak’s plurality of quantum dots with Aksit’s plurality of quantum dots, to optimize properties as taught by Aksit ([0026]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deak as applied to claim 5 above, and further in view of Isojima, US 2019/0189922. 
In re Claim 6, Deak discloses all limitations of claim 6 except for that the compound semiconductor is a semiconductor material composed of two or more inorganic compounds, an oxide semiconductor material formed of a metal element and oxygen, or a combination thereof.
Isojima teaches that the semiconductor particles are made of a compound semiconductor, wherein a semiconductor material composed of two or more inorganic compounds, an oxide semiconductor material formed of a metal element and oxygen, or a combination thereof (Fig. 1; [0118-0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Deak’s semiconductor particles 404 with Isojima’s semiconductor particles, to obtain the semiconductor nanoparticle complex  as taught by Isojima ([0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893